Citation Nr: 1440184	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of fracture to right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In a July 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hammertoes on the right foot, arthritis of the right hip, right knee disability, and right leg varicose veins.  There is no indication that the Veteran disagreed with that determination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to associate with the claims file outstanding VA medical records and to afford the Veteran an updated VA examination to determine the current nature and severity of his service-connected residuals of fracture to right tibia and fibula.  

The July 2013 rating decision was partly based on findings of VA examinations conducted in June 2013 apparently pertaining in part to this claim and to other claims not under appellate review. However, the examination reports are not currently of record.  Because the Veteran claimed service connection for those disabilities as secondary to his service-connected residuals of right tibia and fibula fracture, those examination reports may contain information helpful in assessing the current severity of the disability.

The Veteran most recently underwent a VA compensation examination in August 2011 to assess the severity of his service-connected residuals of fracture to right tibia and fibula.  Generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, because the Board is remanding the case to obtain outstanding medical evidence, a new examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA medical evidence, to include June 2013 VA examination reports, with the claims file.  See July 2013 rating decision.

2.  Then, schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected residuals of fracture to right tibia and fibula.  The claims file should be made available to the examiner for review in conjunction with the examination.  Any necessary tests or studies should be done. 

Then, the examiner is asked to conduct a complete examination of the right lower extremity and respond to the following:

a.  Identify any orthopedic, muscle, and neurological findings related to the Veteran's right tibia and fibula fracture.  

b.  Provide the Veteran's range of motion of the right knee and ankle in degrees and state the point at which any pain is demonstrated.

c.  Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

d.  If pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.

e.  Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

f.  State whether the Veteran has actual or functional malunion of the right tibia and fibula with a moderate knee or ankle disability, or marked knee or ankle disability. 

g.  State whether the Veteran has nonunion of the right tibia and fibula with loose motion, requiring a brace.

h.  State whether there is objective evidence of lateral instability or subluxation of the right knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.

i.  For any associated muscle impairment, specifically indicate the affected muscle groups and comment on the severity of impairment in terms of slight, moderate, moderately severe, or severe.

j.  For any associated neurological disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

k.  Provide an opinion addressing the effect of the Veteran's right tibia and fibula fracture residuals on his occupational and social functioning.   

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

2.  Then, readjudicate the Veteran's claim for an increased rating.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



